DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-12 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/14/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The recitation of claim 2 wherein “…the fluid flows is a smoother than a surface of a braided body…”is crating ambiguity as to whether the Applicant intend to positively claim the fluid and the braided body or whether the fluid and the braided bodies are functionally recited.
 	Claim 12 is indefinite because in light of the disclosure what part of the invention the Applicant is claiming as “a substrate processing apparatus, and what scope the recitation “substrate processing unit”  intends to entail. 
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Norikawa (U.S. Pat. No. 5806899).
Regarding claim 1, Norikawa teaches a flexible pipe, comprising:
a bellows pipe (Norikawa; 1) made of a metal (Norikawa; Col. 6; lines 44-45); and
a flexible tube (Norikawa; 6b, 7b; Note; all tubes flex when enough pressure is applied) provided at an inner side of the bellows pipe, wherein an inner surface of the flexible tube where a fluid flows is smooth (see Fig. 1 for configuration).
Regarding claim 2, The flexible pipe of Claim 1, wherein the inner surface of the flexible tube (Norikawa; 6b, or 7b) where the fluid flows is smoother than a surface of a braided body (Norikawa; Col. 4; line 14/ inherent for smooth objects).
Regarding claim 11, Norikawa teaches an outer diameter of the flexible tube (Norikawa; 6a, 7b) is shorter than an inner diameter of the bellows pipe (Norikawa; 1), and a length of the flexible pipe (Norikawa; 6b or 7b) in a lengthwise direction thereof is shorter than a length of the bellows pipe in a lengthwise direction thereof.
Regarding claim 12, a temperature control system, comprising:
a heat exchange member provided within a substrate processing apparatus, and
configured to perform a heat exchange with respect to a temperature control target object placed within the substrate processing apparatus;
a supply device configured to supply a temperature-controlled fluid to the heat exchange member; and

a bellows pipe made of a metal; and
a flexible tube provided at an inner side of the bellows pipe, and
wherein an inner surface of the flexible tube where a fluid flows is smooth.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Norikawa (U.S. Pat. No. 5806899).
Regarding claim 5, Norikawa teaches the flexible pipe. However, Norikawa is silent to each wherein the flexible tube is made of PFA (tetrafluoroethylene perfluoroalkyl vinylether copolymer) or PTFE (polytetrafluoroethylene). However, the Examiner takes the official notice that PFA (tetrafluoroethylene perfluoroalkyl vinylether . 
	
	Allowable Subject Matter
Claims 3-4 and 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631